DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Response to Arguments

Applicant’s arguments, see page 10, fourth paragraph, filed 07/19/2021, with respect to claims 1, 10, 11, and 13 have been fully considered and are persuasive.  The rejection of claims 1, 10, 11, and 13 has been withdrawn.

Allowable Subject Matter

Claims 1 – 13 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 07/19/2021)

With respect to claim 1 the prior art discloses A focus detection apparatus configured to perform a focus detection using a first signal and a second signal obtained by photoelectrically converting light passing through different pupil areas in an imaging optical system, the focus detection apparatus comprising: 
a calculator configured to calculate an image shift amount between the first signal and the second signal; 
a focus detector configured to calculate a first defocus amount from the image shift amount and a conversion coefficient.

However, the prior art does not teach or fairly suggest and a corrector configured to calculate a second defocus amount by correcting the first defocus amount, which is calculated by the focus detector, using a correction coefficient based on a phase transfer function corresponding to the different pupil areas, 
wherein the correction coefficient is used for converting the first defocus amount into the second defocus amount.


wherein the focus detection apparatus includes: 
a calculator configured to calculate an image shift amount between the first signal and the second signal; 
a focus detector configured to calculate a first defocus amount from the image shift amount and a conversion coefficient.

However, the prior art does not teach or fairly suggest and a corrector configured to calculate a second defocus amount by correcting the first defocus amount, which is calculated by the focus detector, using a correction coefficient based on a phase transfer function corresponding to the different pupil areas, 
wherein the correction coefficient is used for converting the first defocus amount into the second defocus amount.

With respect to claim 11 the prior art discloses A focus detection method configured to perform a focus detection using a first signal and a second signal obtained by photoelectrically converting light passing through different pupil areas in an imaging optical system, the focus detection method comprising: 
a calculation step configured to calculate an image shift amount between the first signal and the second signal; 


However, the prior art does not teach or fairly suggest and a correction step configured to calculate a second defocus amount by correcting the first defocus amount, which is calculated in the focus detection step, using a correction coefficient based on a phase transfer function corresponding to the different pupil areas, 
wherein the correction coefficient is used for converting the first defocus amount into the second defocus amount.

With respect to claim 13 the prior art discloses A non-transitory computer-readable storage medium storing a program that causes a computer in a focus detection apparatus to execute a focus detection method configured to perform a focus detection using a first signal and a second signal obtained by photoelectrically converting light passing through different pupil areas in an imaging optical system, 
wherein the focus detection method includes: 
a calculation step configured to calculate an image shift amount between the first signal and the second signal; 
a focus detection step configured to calculate a first defocus amount from the image shift amount and a conversion coefficient.

However, the prior art does not teach or fairly suggest and a correction step configured to calculate a second defocus amount by correcting the first defocus amount, 
wherein the correction coefficient is used for converting the first defocus amount into the second defocus amount.

Dependent claims 2 – 9 and 12 are allowable for at least the reason that they depend on allowable independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696